Citation Nr: 1032224	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to August 1951. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and February 2007 rating decisions 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying entitlement to service connection 
for a right hip disability and a low back disability.  Timely 
appeals were noted from those decisions.

In August 2009, the Board issued a decision denying entitlement 
to service connection for a right hip disability, low back 
disability, and hearing loss.  The Veteran appealed the decisions 
with respect to a right hip disability and a low back disability 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
June 2010, a Joint Motion for an Order Vacating the Board 
Decision (Joint Motion) was brought before the Court.  In an 
Order dated that same month, the Court vacated the August 2009 
Board decision with respect to the denial of service connection 
for a right hip disability and a low back disability, and 
remanded the case to the Board for readjudication consistent with 
its Order.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to the Joint Motion, the Board's August 2009 decision 
failed to ensure compliance with the terms of a November 2008 
remand as required by Stegall v. West, 11 Vet.App. 268, 271 
(1998).   Specifically, the parties have agreed that the order to 
obtain all relevant service records was not fulfilled.   A 
December 2008 request to the National Personnel Records Center 
(NPRC) made no attempt to gather records from the Veteran's 
period of service in the U.S. Air Force Reserves.  The Veteran 
has also indicated that the U.S. Army attempted to draft him 
subsequent to his August 1951 release from active duty, but 
medically disqualified him from service.  The December 2008 
records request also made no mention of any physical examination 
reports or treatment records generated by the U.S. Army.
The NPRC's response to the December 2008 request was that it had 
provided all of the Veteran's records in connection with an 
August 2005 request; however, the August 2005 request 
inaccurately characterized the dates of the Veteran's active 
service as July - August 1951.  The parties have agreed that a 
remand is necessary so that any outstanding service treatment 
records may be associated with the claims folder.  

The November 2008 Board remand further directed that the Veteran 
provide authorization to obtain all outstanding post-service 
medical records, including those from a private practitioner, Dr. 
Charles Waldrop.  The Veteran provided such authorization in 
December 2008; however, no attempt was made to gather Dr. 
Waldrop's private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or other appropriate 
agency, and request that all service 
treatment records from the Veteran's April 
1951 to August 1951 period of active service 
be provided for inclusion with the claims 
folder.  If all records from the Veteran's 
period of active service from April 1951 to 
August 1951 have already been provided, the 
appropriate agency should so state.

2.  Contact the Veteran and ask him to 
provide the specific dates during which he 
served in the U.S. Air Force Reserves, as 
well as the date and/or approximate period of 
time in which he was examined for entry into 
the U.S. Army.  After such information has 
been received, contact the NPRC and/or any 
other appropriate agency, and request that 
all records of the Veteran's service in the 
U.S. Air Force Reserves, as well as any 
treatment records and/or physical examination 
reports generated by the U.S. Army subsequent 
to August 1951, be provided for inclusion 
with the claims folder.  If such records are 
unavailable, a negative response must be 
obtained.

3.  After obtaining any necessary updated 
authorization, contact Dr. Charles Waldrop 
and request that all records of his treatment 
of the Veteran be provided for inclusion with 
the claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
